significant index no ur ' department of the treasury internal_revenue_service washington d c ' tax_exempt_and_government_entities_division ee ' v4 aug ob ' ' p p rasta inre company this letter constitutes notice that your requests for waivers of the minimum_funding_standard for the above-named plan for the plan years ending date and date have been denied the company originally was involved in a number of high-technology areas and provided professional services engineering support and precision laser technology to national and international customers in the defense aerospace medical and other industries however as a result of continuing financial losses it closed or sold all of its operations except for one subsidiary new management was put into place in to salvage the company and to start_up a completely new operation currently the company operates in two new business areas offering project and consulting advice on the integration of business and technology strategies and developing a proprietary access control system based on fingerprint identification technology which they expect to be able to market and sell sometime during financial information submitted by the company indicates that the company’s financial challenges are expected to continue for a number of years and that the company's future profitability is speculative because it is based on an entirely new direction and completely new lines of business you were notified in a letter dated date that your requests for funding waivers had been tentatively denied based on concerns that the company's financial hardship was not temporary in nature additional information was provided by the company and its authorized representative during a conference call on date and in subsequent correspondence although this information showed that the company had made some progress ' substantially increasing sales revenue and attaining preferred status with a major customer the profitability of the company has not improved given the speculative’ nature of the business the company’s forecasts could be viewed as optimistic and even then the company’s projections show that it would not expect to have enough cash 'to meet minimum_funding requirements until unless it can raise capital by issuing new shares of common_stock furthermore except for one contribution made primarily in company stock in date the company has been unable to make any contributions to the plan for the past few years and has not even made the contributions necessary to cover the amortization of the requested waivers had they been granted ‘therefore your requests for funding waivers for the plans for the plan years ending date and date are denied you should note that excise_taxes under sec_4971 of the internal_revenue_code code are currently due on the accumulated funding deficiencies in the plan for the plan years ending date and date you should file form_5330 to report the accumulated funding deficiencies for the plan years ending date and pay the excise_taxes for the plan years ending date and date as soon as possible in addition if the minimum_funding_standard for the plan_year ending date is not met in full by date an excise_tax is due on the resulting accumulated_funding_deficiency for that plan_year as well form_5330 and the excise_tax required under _ section a of the code on any accumulated_funding_deficiency for the plan_year ending date are due by date this ruling is directed only to the taxpayer that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent - we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in _ and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours carol d gold director employee_plans
